DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Benko et al. (Benko, Hrvoje, et al., “FoveAR: Combining an Optically See-Through Near-Eye Display with Spatial Augmented Reality Projections”, UIST '15: Proceedings of the 28th Annual ACM Symposium on User Interface Software & Technology, November 2015,  Pages 129–135, https://doi.org/10.1145/2807442.2807493) discusses an extended augmented reality system, coordinating a projector device for providing imagery with augmented reality device, integrating the two images for a hybrid display, which is a closely related technology to 
As per independent claim 1, the claimed method including, initially presenting a first content portion of a digital augmented reality (AR) experience via a display of an AR display device in an environment that includes a set of one or more additional display devices, wherein the digital AR experience is initially presented in the environment only on the display of the AR display device, sending a test signal to a first display device of the set of one or more additional display devices, while the test signal is presented by the first display device, capturing test-signal-output data presented by the first display device, the test-signal-output data being based on the test signal, after the initial presentation of the first content portion of the digital AR experience and during a continued presentation of the first content portion of the digital AR experience, extending the digital AR experience from only the AR display device to also the first display device such that a second content portion of the digital AR experience is being presented by the first display device in the environment, estimating spatial-characteristic data of the first display device based on the captured test-signal-output data, and modifying the second content portion of the digital AR experience based on at least one of the captured test-signal-output data and the estimated spatial-characteristic data of the first display device.
As per independent claim 14, the claim is allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616